

113 S1674 IS: Parent Education and Family Engagement in Early Childhood Care and Education Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1674IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo help establish, enhance, and increase access to early
		  childhood parent education and family engagement programs, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Parent Education and Family Engagement
			 in Early Childhood Care and Education Act.2.PurposesThe purposes of this Act are—(1)to strengthen
			 families by helping all parents provide the best possible environment for the
			 healthy growth and development of their young children from birth through early
			 elementary school;(2)to support
			 parents in their role as their child's first and most important teacher by
			 enabling the participation of parents in the early learning process through
			 integrating parent education, joint parent-child interaction activities, and
			 family engagement into early childhood education programs; and(3)to facilitate
			 successful transitions into elementary school by providing continuity of
			 supports for children and parents.3.DefinitionsIn this Act:(1)Early childhood
			 educatorThe term early childhood educator means any
			 State-licensed or State-regulated professional working in an early childhood care and education program,
			 including such a professional who is—(A)a child care provider;(B)a center-based
			 or family child care provider;(C)an infant or
			 toddler specialist;(D)an early
			 intervention specialist or early childhood special educator;(E)a home visitor
			 working for an early childhood care and education program described in
			 paragraph (2)(D);(F)an administrator,
			 such as a director, supervisor, or other early childhood care and education
			 leader;(G)a Head Start or
			 Early Head Start teacher or teacher assistant;(H)a preschool
			 teacher or other teacher, or teacher assistant;(I)an early
			 elementary school teacher; and(J)a trainer or
			 technical assistance provider.(2)Early childhood
			 care and education programThe term early childhood care
			 and education program means—(A)a State-licensed
			 or State-regulated program or provider, regardless of setting or funding
			 source, that provides early care and education for children from the ages of
			 birth to kindergarten entry, including any program operated by a child care
			 center or in a family child care home;(B)a preschool
			 program funded by the Federal Government or by a State or a local educational
			 agency (including any preschool program supported under section 619 or part C
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et
			 seq.));(C)an Early Head
			 Start program or Head Start program; or(D)a program that
			 delivers early childhood care and education services in a child’s home, such as
			 the maternal, infant, and early childhood home visiting programs established
			 under section 511 of the Social Security Act (42 U.S.C. 711) and home visits
			 supported under the Early Head Start program.(3)Early Head
			 Start programThe term Early Head Start program
			 means an Early Head Start program supported under section 645A of the Head
			 Start Act (42 U.S.C. 9840).(4)Head Start
			 programThe term Head Start program means the Head
			 Start program supported under the Head Start Act (42 U.S.C. 9831 et
			 seq.).(5)High-need
			 areaThe term high-need area means a defined
			 geographical area in which there is—(A)a high rate of
			 child poverty; and(B)(i)a limited supply
			 of high-quality, affordable, and culturally and linguistically competent early
			 childhood care and education program opportunities for children; or(ii)1 or more elementary schools that are identified under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316).(6)Local
			 agencyThe term local agency means—(A)a local
			 educational agency, as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801);(B)an agency
			 administering an Early Head Start program or Head Start program;(C)a local agency
			 responsible for administering a home visiting program for young
			 children;(D)an agency
			 responsible for administering any other Federal, State, or local government
			 child care or early childhood education program;(E)a local early
			 childhood advisory council or coalition;(F)a local child
			 care resource and referral agency; or(G)a consortium of
			 agencies described in any of subparagraphs (A) through (F).(7)ParentThe
			 term parent has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)SecretariesThe
			 term Secretaries means the Secretary of Education and the
			 Secretary of Health and Human Services, acting in accordance with the
			 interagency agreement described in section 10.(9)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the United States
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.4.Early childhood
			 parent education and family engagement program(a)Program
			 authorized(1)In
			 generalFrom the amounts made
			 available under section 11 and not reserved under paragraph (2), the
			 Secretaries are authorized to award grants, on a competitive basis, to States
			 to enable such States to support early childhood parent education and family
			 engagement activities by awarding subgrants to local agencies.(2)ReservationOf
			 the amounts appropriated to carry out this Act for a fiscal year, the
			 Secretaries may use not more than 3 percent to carry out section 8.(b)Matching
			 requirement(1)Matching funds
			 requiredA State that receives a grant under this section shall
			 contribute, to the activities assisted under such grant, matching funds in an
			 amount equal to not less than 20 percent of the amount of the grant.(2)Types of
			 fundsThe matching funds required under paragraph (1)—(A)shall be from
			 non-Federal sources; and(B)may be met
			 by—(i)contributions
			 that are in cash or in-kind; and(ii)State or local
			 funds or funds from any private source.5.Applications(a)In
			 generalEach State desiring a grant under this Act shall submit
			 an application to the Secretaries at such time, in such manner, and accompanied
			 by such information as the Secretaries may reasonably require.(b)ContentsEach
			 application submitted under subsection (a) shall include the following:(1)A description of
			 how the State, through a local agency, will achieve the following goals:(A)Providing
			 families with increased opportunities, including through the use of culturally
			 and linguistically appropriate materials, to learn how to best support their
			 children’s physical, cognitive, social, and emotional development during the
			 first 5 years of life in the family and home setting.(B)Increasing parent
			 involvement in their children’s early childhood care and education program
			 settings.(C)As applicable,
			 coordinating activities under this Act with—(i)parent
			 involvement and education supported under part C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1431 et seq.);(ii)parent training
			 and information centers authorized under section 671 of such Act (20 U.S.C.
			 1471);(iii)parent
			 engagement activities carried out under section 1118 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6318); and(iv)parental
			 information and resource centers supported under subpart 16 of part D of title
			 V of such Act (20 U.S.C. 7273 et seq.).(D)Facilitating
			 successful transitions between settings, including transitions between early
			 childhood care and education programs, transitions into elementary school, and
			 transitions between the early grades of elementary school.(2)A description of
			 how the State will—(A)engage and assist
			 local agencies in high-need areas in applying for subgrants under this
			 Act;(B)award subgrants
			 to local agencies serving high-need areas; and(C)provide technical
			 assistance to local agencies receiving subgrants in high-need areas to address
			 unique barriers to the implementation of the subgrant activities.(3)A description of
			 how the State will—(A)engage and assist
			 local agencies in rural communities in applying for subgrants under this Act;
			 and(B)provide technical
			 assistance to local agencies receiving subgrants in rural communities to
			 address unique barriers to implementation of the subgrant activities.6.State use of
			 funds(a)Distribution of
			 subgrantsA State that receives a grant under this Act for a
			 fiscal year—(1)shall use not
			 less than 83 percent of the grant funds to award subgrants to local agencies to
			 establish, expand, or enhance early childhood parent education and family
			 engagement programs involving children from birth through 5 years of age and
			 their parents; and(2)may use not more
			 than 15 percent of the grant funds to award subgrants to local agencies to
			 establish, expand, or enhance elementary school parent education and family
			 engagement programs serving children between 5 and 8 years of age and their
			 parents to assist with the transition to elementary school.(b)AdministrationA
			 State may use not more than 2 percent of the amount received under this Act for
			 any fiscal year to pay for the administrative costs of the program supported by
			 the grant.7.Subgrants(a)Subgrants
			 authorizedA State receiving a grant under this Act shall use
			 grant funds, in accordance with section 6(a), to award subgrants, on a
			 competitive basis, to local agencies to enable the local agencies to establish,
			 expand, or enhance early childhood and elementary school parent education and
			 family engagement programs through the activities described in subsection
			 (d).(b)ApplicationsA
			 local agency desiring a subgrant under this section shall submit an application
			 to the State at such time, in such manner, and containing such information as
			 the State may reasonably require.(c)ConsultationEach
			 local agency receiving a subgrant under this section shall develop the program
			 carried out with grant funds in consultation with—(1)other Federal,
			 State, or local government-sponsored early childhood care and education
			 programs, including child care programs supported through Federal, State, or
			 local funding sources, Early Head Start programs, Head Start programs, early
			 childhood mental health providers, early intervention services, and home
			 visiting programs for young children, as appropriate; and(2)parents who will
			 be participating in the program carried out under the subgrant.(d)Use of
			 funds(1)Required
			 activitiesA program carried out by a local agency receiving a
			 subgrant under this section shall include—(A)support for
			 parent education activities to enhance the skills of parents to provide for and
			 understand their children's learning processes and intellectual, social,
			 emotional, and physical development, including instruction in positive
			 parenting practices through parent-child interaction;(B)training and
			 professional development for early childhood educators in—(i)strategies for
			 engaging parents, especially working parents, in parent education activities;
			 and(ii)culturally and
			 linguistically appropriate approaches to discussing parenting, behavior
			 management, and healthy child development;(C)training for
			 parent educators and early childhood educators in—(i)detecting
			 challenges to children’s physical, cognitive, social and emotional, or
			 behavioral development that may lead to learning problems and can be addressed
			 through the community resources described in paragraph (2)(A); and(ii)improving child
			 and family health, safety, and stability; and(D)coordination
			 between early childhood educators and instructional staff at elementary schools
			 in the same geographic area as the local agency, in order to establish ongoing
			 channels of communication to help teachers, early childhood educators, and
			 parents prepare children for school.(2)Permissible
			 activitiesA program carried out by a local agency receiving a
			 subgrant under this section may include—(A)coordination
			 with, and referral to, related community resources, including, where
			 appropriate—(i)child care
			 subsidy services;(ii)health and
			 mental health services;(iii)early
			 intervention services provided under part C of Individuals with Disabilities
			 Education Act;(iv)employment and
			 financial services;(v)adult education
			 services; and(vi)home visiting
			 services;(B)indirect parental
			 involvement activities designed to update parents and families on the progress
			 of their children and the other activities of the program, such as
			 newsletter-related activities, parent-teacher conferences, or other parent
			 outreach activities, when the use of such indirect parental involvement
			 activities support the activities described in paragraph (1); and(C)other parent and
			 family education or engagement activities to improve the health, development,
			 and school readiness of children.(e)RestrictionsA
			 local agency receiving a subgrant under this section may not use such funds for
			 routine child care or early childhood education program services that are not
			 directly related to parent education or family engagement programs.(f)Reports(1)Annual
			 reportA local agency that receives a subgrant under this section
			 shall submit an annual report to the State and to the Secretaries at such time,
			 in such manner, and containing such information as the Secretaries may require,
			 including at a minimum—(A)data on the
			 number and characteristics of parents and families who have received services
			 from the local agency's program, including—(i)the
			 number and percentage of such families with incomes below the poverty line (as
			 defined by the Office of Management and Budget and revised annually in
			 accordance with section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2))) applicable to a family of the size involved; and(ii)the number and
			 percentage of such families that include children with high needs,
			 including—(I)children with
			 disabilities, as defined in section 602 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1401), or with developmental delays, as defined in
			 section 632 of such Act (20 U.S.C. 1432);(II)children who are
			 dual language learners;(III)children who
			 reside on Indian lands, as defined in section 8013 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7713); and(IV)children who are
			 migrant, homeless, or in foster care;(B)data
			 demonstrating an increase in the availability and quality of parent education
			 and family engagement services in communities in which the local agency
			 operates;(C)data describing
			 the training provided to teachers, early childhood educators, and
			 parents;(D)evidence of
			 improved support for parents and children to help promote successful
			 transitions for children into elementary school;(E)evidence that
			 parents developed positive relationships with early childhood care and
			 education staff and gained confidence in addressing family specific needs,
			 including—(i)family safety and
			 stability; and(ii)family health
			 and mental health; and(F)if a local agency
			 uses funds under this Act for permissible activities under subsection (d)(2),
			 evidence of coordination with, and referral to, related community resources,
			 including evidence that parents were referred to and accessed services
			 described in subsection (d)(2)(A).8.Research,
			 evaluation, and dissemination(a)In
			 generalThe Secretaries shall enter into an agreement with the
			 National Academy of Sciences, under which the National Academy of Sciences
			 shall conduct a study and evaluation, including a report, on best practices
			 that support the purposes of this Act, including best practices—(1)for training
			 early childhood educators and parents in detecting children’s physical,
			 cognitive, social and emotional, or behavioral developmental issues that are
			 associated with learning problems;(2)for training and
			 professional development for early childhood educators (including early
			 childhood care and education program directors) in—(A)strategies for
			 engaging parents, especially working parents, in parent education activities;
			 and(B)culturally and
			 linguistically appropriate approaches to discussing parenting, behavior
			 management, and healthy child development, especially in areas with diverse
			 populations of children and families;(3)for training
			 parent educators and early childhood educators in identifying and preventing
			 child abuse and neglect; and(4)for referring
			 parents to community resources and services to address identified family
			 needs.(b)Specific
			 activitiesThe evaluation described in subsection (a) shall carry
			 out all of the following:(1)Assess the impact
			 of each local agency's program, using evidence of the program's outcomes,
			 including—(A)increased quality
			 of parent education and engagement services within early childhood care and
			 education programs; and(B)improved child
			 and family health, safety, and stability.(2)Identify factors
			 that foster or hinder the successful implementation of each local agency's
			 program.(3)Utilize the data
			 on best practices, as described in subsection (a), to provide information to
			 each local agency that can be used to drive program improvement.(4)Generate and
			 disseminate information about best practices, as described in subsection (a),
			 that are associated with—(A)increased quality
			 of parent education and family engagement services within early childhood care
			 and education programs; and(B)improved child
			 and family health, safety, and stability.(c)Reporting
			 schedule and planThe Secretaries shall work with the National
			 Academy of Sciences to establish and approve a reporting schedule and a
			 research, evaluation, and dissemination plan for the evaluation described in
			 subsection (a).(d)Report to
			 CongressThe Secretaries shall submit an annual report to the
			 Committee on Health, Education, Labor, and Pensions of the Senate, the
			 Committee on Appropriations of the Senate, the Committee on Education and the
			 Workforce of the House of Representatives, and the Committee on Appropriations
			 of the House of Representatives, on the lessons learned through programs funded
			 under this Act.9.General
			 provisions(a)Supplement and
			 not supplantGrant and
			 subgrant funds provided under this Act shall supplement, and not supplant,
			 other Federal, State, and local funds that are available for early childhood
			 parent education and family engagement programs. States receiving grant funds,
			 and local agencies receiving subgrant funds, under this Act may provide
			 additional funds, other than those received under this Act, to enhance the
			 parent education and family engagement programs that are supported by such
			 grant or subgrant funds.(b)Maintenance of
			 effortA State that receives
			 funds under this part for a fiscal year shall maintain the fiscal effort
			 provided by the State for the activities supported by the funds under this Act
			 at a level equal to or greater than the level of such fiscal effort for the
			 preceding fiscal year.(c)Voluntary
			 participationFamily
			 participation in any program supported under this Act shall be voluntary and
			 shall not preclude the family's participation in other Federal, State, or local
			 programs.10.Interagency
			 agreementThe Secretary of Education and the Secretary of Health
			 and Human Services shall jointly develop policies for, and administer
			 activities under, this Act in accordance with such terms as the Secretaries
			 shall set forth in an interagency agreement. Such interagency agreement, at a
			 minimum, shall include a description of the respective roles and
			 responsibilities of the Secretaries in carrying out this Act.11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal years 2014 through 2019.